Citation Nr: 1418874	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  12-09 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether the request for extension of the time limit to submit a substantive appeal and whether the substantive appeal to a June 2008 rating decision was timely.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of service connection for PTSD has been recharacterized as service connection for an acquired psychiatric disability, to include PTSD.

The issue of service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO notified the Veteran in a rating decision, issued in June 2008 that his claim of entitlement to service connection for PTSD was denied.

2.  The Veteran submitted a timely notice of disagreement, and a statement of the case was issued by the RO on January 21, 2010.

3.  Giving the benefit of the doubt to the Veteran, a timely request for an extension of the time limit for filing the substantive appeal, VA Form 9, was submitted by the Veteran on March 18, 2010.

4.  Giving the benefit of the doubt to the Veteran, a timely substantive appeal, VA Form 9, was submitted by the Veteran on April 15, 2010. 


CONCLUSION OF LAW

The Veteran filed a timely request for an extension of the time limit for filing the substantive appeal, VA Form 9, and filed a timely substantive appeal, regarding the June 2008 rating decision.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109(b), 20.200, 20.202, 20.302, 20.303, 20.305 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he submitted a timely request for an extension of the time limit for filing the substantive appeal, VA Form 9, as well as a timely Form 9, to the RO's June 2008 rating decision, which denied his claim of entitlement to service connection for PTSD.

VA regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 9, Appeal to Board of Veterans' Appeals, or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions an appellant must take in order to perfect an appeal.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the date that the RO mails the statement of the case to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  If a claimant fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, he or she is statutorily barred from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993); see also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992); cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

A letter from the RO, dated June 30, 2008 notified the Veteran that his claim of entitlement to service connection for PTSD, had been denied in a June 2008 rating decision.  Thereafter, the Veteran submitted a timely notice of disagreement, received on May 29, 2009, and a statement of the case was issued by the RO on January 21, 2010.  In the cover letter accompanying the statement of the case, the Veteran was informed, in relevant part, that he had 60 days from the date of the letter to submit an appeal or a request for an extension of the time limit to file a substantive appeal.

The Veteran wrote in a statement dated March 18, 2010 that he was requesting a 30 day extension of the time to file a substantive appeal because he was in the process of gathering statements regarding his behavioral changes.  The VA date stamp indicates that the statement was received at the St. Louis RO on March 30, 2010.  The RO notified the Veteran in an April 2010 letter that his request for an extension was not timely because it was received more than 60 days after the statement of the case was sent.  The Veteran subsequently submitted a VA Form 9 dated April 15, 2010 that was date stamped by the RO on April 27, 2010.

The Veteran's former representative noted in an April 2010 statement that the mailroom of the St. Louis RO had been "plagued" with issues and that therefore his appeal should be considered timely.  The former representative wrote in statement submitted later in April 2010 that the Veteran handed her the letter on March 18, 2010 requesting an extension of the time to file a substantive appeal and that she put the letter in VA's mail that day.  She also completed the Veteran's VA Form 9 on April 12, 2010 in his presence and put it in VA's mail that day.  Therefore, the representative argued that the Veteran was being held responsible for administrative errors by VA.  The Veteran wrote in an April 2010 statement that he hand delivered his March 2010 extension request letter in order to ensure it was received in a timely manner.

The Board finds the statements from the Veteran and his former representative that the request for extension of the time limit to submit a substantive appeal was submitted to VA on March 18, 2010 to be credible.  Therefore, giving the benefit of the doubt to the Veteran, the request was timely.  See 38 C.F.R. § 20.303.  Regarding the substantive appeal, VA Form 9, the former representative wrote that it was submitted by the Veteran on April 12, 2010.  The Form 9 is dated April 15, 2010.  Therefore, the Board finds it credible that it was submitted on that date.  This was within 30 days of when the request for an extension was submitted, and therefore it is timely.  See 38 C.F.R. § 20.302(b).


ORDER

A request for extension of the time limit to submit a substantive appeal and the substantive appeal to the June 2008 rating decision were timely filed.


REMAND

The VA treatment records show that the Veteran's diagnoses for an acquired psychiatric disability have included PTSD and major depressive disorder.  Before the claim can be decided on the merits, the Veteran must be afforded a VA examination at which an opinion on etiology is provided for any diagnosed acquired psychiatric disability.  See Clemons, supra.

VA treatment records to May 2008 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from May 2008 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claim for service connection for an acquired psychiatric disability, to include PTSD.  Document all unsuccessful attempts to obtain such records.

2.  Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge of his in-service and post-service psychiatric symptoms and the onset of these conditions.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Physically or electronically associate with the claims folder the Veteran's VA treatment records from May 2008 to the present.

4.  Thereafter, arrange for the Veteran to undergo an appropriate VA psychiatric examination.  The claims file must be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

Then the examiner must diagnose the Veteran's psychiatric disabilities, and must opine as to each diagnosed disability whether it is at least as likely as not related to or had its onset in service.  A diagnosis of PTSD must be ruled in or excluded.  The examiner should assume the Veteran's reports of in-service threats and harassment by superiors to be credible.  See statement of fellow serviceman E.R., which was submitted in May 2009.

A complete rationale for all opinions must be provided.  If an opinion cannot be stated without resorting to speculation, please state why that is so.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


